     8:19-cv-00035-RFR-MDN Doc # 17 Filed: 08/20/19 Page 1 of 6 - Page ID # 70



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 TINA L. NICHOLS,

                      Plaintiff,                                    8:19CV35

            v.
                                                                MEMORANDUM
 JONES LANG LASALLE AMERICAS,                                    AND ORDER
 INC. and FIRST DATA CORPORATION,

                      Defendants.


        This matter is before the Court on defendant Jones Lang Lasalle Americas, Inc.’s
(“JLL”) motion to dismiss (Filing No. 13) plaintiff Tina L. Nichols’s (“Nichols”) Amended
Complaint (Filing No. 8) pursuant to Federal Rule of Civil Procedure 12(b)(6). For the
reasons stated below, JLL’s motion is denied subject to reassertion.

I.      BACKGROUND 1
        Defendant First Data Corporation (“First Data”) provides technology and service
solutions to merchants and financial institutions, and JLL offers client services and staffing.
As described by Nichols, First Data contracted with JLL for “facilities maintenance to
provide property and administrative services.” JLL performed those services from the
location of First Data’s Corporate Solutions Business Unit.

        On March 23, 2016, JLL placed Nichols to work at First Data as an administrative
secretary. Nichols’s JLL supervisor, Matt Covey (“Covey”), initially gave Nichols positive
reviews, deeming her “part of the fabric of the JLL/First Data family.”




        1
         On a motion to dismiss for failure to state a claim, the Court “must accept a
plaintiff’s factual allegations as true” and makes all reasonable inferences in favor of the
nonmoving party “but need not accept a plaintiff’s legal conclusions.” Retro Television
Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69 (8th Cir. 2012).
   8:19-cv-00035-RFR-MDN Doc # 17 Filed: 08/20/19 Page 2 of 6 - Page ID # 71




       Nichols’s husband, Rodney Nichols (“Rodney”), worked directly for First Data. On
June 29, 2016, Rodney filed a charge of discrimination against First Data with the Omaha
Human Rights and Relations Department (“OHRRD”). Nichols has not alleged the basis
for Rodney’s discrimination charge.

       First Data’s Director of Operations, Mark Jellsey (“Jellsey”), was aware of
Rodney’s discrimination charge and told First Data’s Director of Property, Scott Altic
(“Altic”), about it. Altic, who worked in the same location as Nichols, informed Covey of
the charge.

       Nichols’s subsequent annual-performance review was less glowing than her
previous reviews. Nichols says the only thing that changed in the interim was Rodney’s
discrimination charge. After Rodney’s charge, management treated Nichols more abruptly
and criticized her for trivial matters.

       On May 1, 2017, Nichols was fired without warning. 2 According to Nichols, First
Data told Covey that “today will be Ms. Nichols’ last day,” and Covey informed Nichols
that “our client said today will be your last day.”

       Nichols alleges “First Data instructed JLL to terminate Ms. Nichols’ employment
at First Data . . . based solely on the fact that her husband Rodney filed discrimination
charges against First Data.”

       Nichols filed charges of discrimination against First Data and JLL with the
Nebraska Equal Opportunity Commission (“NEOC”) and the United States Equal
Employment Opportunity Commission (“EEOC”). Nichols says the NEOC “issued its



       2
       Nichols attributes the approximate ten-month gap between Rodney filing his
charge and her termination to the fact that the OHRRD moved slowly. She says, for
example, the OHRRD did little with Rodney’s charge until a law firm entered a Notice of
Representation on December 18, 2017. As JLL notes, Nichols’s explanation falls short
because December 18, 2017, is well after she was already fired on May 1, 2017.

                                              2
      8:19-cv-00035-RFR-MDN Doc # 17 Filed: 08/20/19 Page 3 of 6 - Page ID # 72




determinations on October 26, 2018,” (though she does not say what its determinations
were), and the EEOC issued her Notices of Right to Sue on December 18, 2018. 3 Nichols
filed (Filing No. 1) this action on January 24, 2019, alleging retaliation in violation of
Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-3(a), and the
Nebraska Fair Employment Practice Act (“NFEPA”), Neb. Rev. Stat. § 48-1114.

II.      DISCUSSION
         A.    Standard
         Federal Rule of Civil Procedure 8(a)(2) requires a complaint to contain “a short and
plain statement of the claim showing that the pleader is entitled to relief.” Specific facts
are generally not required; “the statement need only ‘give the defendant fair notice’” of the
nature and grounds of the claim. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         To survive a Rule 12(b)(6) motion, a “complaint must contain facts sufficient to
state a claim that is plausible on its face.” Ash v. Anderson Merch., LLC, 799 F.3d 957,
960 (8th Cir. 2015). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the [C]ourt to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th
Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Labels, conclusions, and
formulaic recitations of elements do not suffice. Ash, 799 F.3d at 960.

         B.     Title VII and NFEPA
         Title VII and NFEPA prohibit an employer from retaliating against an employee
who opposed an unlawful employment practice or made a charge, testified, assisted, or




         3
      Nichols indicates that her Notices of Right to Sue are attached as exhibits to her
amended complaint, but there are no exhibits to her amended complaint.

                                              3
   8:19-cv-00035-RFR-MDN Doc # 17 Filed: 08/20/19 Page 4 of 6 - Page ID # 73




participated in an investigation, proceeding, or hearing. See 42 U.S.C. § 2000e-3; Neb.
Rev. Stat. § 48-1114. 4

       To prevail on a retaliation claim, a plaintiff must show “(1) she engaged in protected
conduct, (2) she suffered a materially adverse employment act, and (3) the adverse act was
causally linked to the protected conduct.” Bunch v. Univ. of Ark. Bd. of Tr., 863 F.3d 1062,
1069 (8th Cir. 2017) (quoting Guimaraes v. SuperValu, Inc., 674 F.3d 962, 978 (8th Cir.
2012)). The Court broadly construes Title VII’s antiretaliation provision, which prohibits
employer conduct that might dissuade a reasonable worker from engaging in protected
activity. Thompson v. N. Am. Stainless, LP, 562 U.S. 170, 173 (2011) (quoting Burlington
N. & S.F. Ry. Co. v. White, 548 U.S. 53, 68 (2006)).

       The Supreme Court has decided some third-party reprisals can form the basis of a
retaliation claim. Id. Without defining a fixed class of relationships for which third-party
reprisals are unlawful, the Supreme Court has held an employee can bring a Title VII claim
for retaliation suffered in response to protected activity of a coworker who was also a close
family member. Id. (“We think it obvious that a reasonable worker might be dissuaded
from engaging in protected activity if she knew that her fiance would be fired.”).

       The Eighth Circuit has made clear a third-party reprisal only supports a retaliation
claim where “both the person who had engaged in the protected activity . . . and the person
who [suffered the adverse employment action] were employed” by the same employer.
Tovar v. Essentia Health, 857 F.3d 771, 777 (8th Cir. 2017).

       Here, JLL contends Nichols and Rodney were not employed by the same employer.
JLL employed Nichols and First Data employed Rodney. According to JLL, the Court



       4
        “The Nebraska legislature patterned the NFEPA after Title VII, and Nebraska
courts consider federal court decisions when construing its language.” Davis v. Ricketts,
765 F.3d 823, 826 (8th Cir. 2014). Accordingly, the Court will analyze Nichols’s Title VII
and NFEPA claims together.

                                             4
   8:19-cv-00035-RFR-MDN Doc # 17 Filed: 08/20/19 Page 5 of 6 - Page ID # 74




should dismiss Nichols’s claim because it is based “on alleged protected conduct of her
spouse who works for a different employer.” In JLL’s view, Nichols is asking the Court
to allow her to “maintain a retaliation claim against her own employer for the alleged
protected conduct of a different employee working for a different employer.”

       Nichols has done little to respond to JLL’s argument that First Data was not
Nichols’s employer. Nichols has cited to third-party reprisal cases involving current or
former coworkers and merely highlighted the “contractual relationship” between JLL and
First Data. But Nichols has failed to allege a plausible retaliation claim. 5

       Under certain circumstances, “the operations of two or more employers are
considered so intertwined that they can be considered the single employer of the charging
party.” Davis v. Ricketts, 765 F.3d 823, 827 (8th Cir. 2014) (quoting EEOC Compliance
Manual § 2-III(B)(1)(a)(iii)). Determining whether two employers are joint employers (or
an “integrated enterprise”) is a fact-heavy exercise performed using the four-factor test in
Baker v. Stuart Broadcasting, Co., 560 F.2d 389, 392 (8th Cir. 1977). The Court considers:
(1) interrelation of operations, (2) common management, (3) centralized control of labor
relations, and (4) common ownership or financial control over the entities. Id.

       Nichols has not plead sufficient facts in her amended complaint to plausibly show
JLL and First Data were her joint employers or Nichols and Rodney were coworkers. She
has failed to state a claim at this point. The Court, however, will allow Nichols fourteen
days to amend her amended complaint to remedy the deficiencies noted here. Failure to
do so may result in the dismissal of this case with prejudice without further notice.
Accordingly,




       5
        In addition to the deficiencies noted by JLL, the Court also doubts whether Nichols
has sufficiently alleged her husband engaged in protected conduct as Nichols has not stated
the basis for his discrimination charge.

                                              5
8:19-cv-00035-RFR-MDN Doc # 17 Filed: 08/20/19 Page 6 of 6 - Page ID # 75




   IT IS ORDERED:
   1.    Plaintiff Tina L. Nichols must file a second amended complaint within
         fourteen days of this Memorandum and Order remedying the deficiencies
         noted herein. Failure to do so may result in dismissal of this case without
         further notice.
   2.    Defendant Jones Lang Lasalle Americas, Inc.’s Motion to Dismiss (Filing
         No. 13) is denied subject to reassertion on plaintiff Tina L. Nichols’s second
         amended complaint or failure to file a second amended complaint.


   Dated this 20th day of August 2019.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                         6
